 

--------------------------------------------------------------------------------

 
Exhibit 10.22
 
 
Amendment No. 2 to Employment Agreement


Amendment Number 2 to the Employment Agreement dated as of July 24, 2007 (the
“Employment Agreement”) as further amended on December 31, 2008, by and between
Aetna Inc. (“Aetna”), a Pennsylvania corporation, and Mark T. Bertolini
(“Executive”).


WHEREAS, Aetna and Executive have previously entered into the Employment
Agreement;


WHEREAS, the Employment Agreement was amended on December 31, 2008 (“Amendment
Number 1”);


WHEREAS, Aetna and Executive wish to further amend the Employment Agreement to
address certain changes to the interpretation of Section 162(m) of the Internal
Revenue Code of 1986, as amended, described in IRS Revenue Ruling 2008-13;


NOW, THEREFORE, the Employment Agreement is amended effective January 1, 2010,
as follows:


1.           Section 3.03(b)(ii) is amended to read in its entirety as
follows:  “A pro-rata bonus amount for the year of Executive’s termination of
employment calculated as Executive’s target bonus opportunity for the year of
Executive’s termination of employment multiplied by a fraction, the numerator of
which is the number of days in the year through the date of Executive’s
termination of employment and the denominator of which is 365, provided that the
minimum 162(m) performance criteria established under the Aetna Inc. Annual
Incentive Plan (162(m)) or any such successor plan applicable to Executive with
respect to such year are satisfied.  In the event that Executive’s termination
of employment occurs prior to the determination of performance criteria
applicable to the performance period for the year of Executive’s termination of
employment, the performance criteria applicable to Executive in respect of the
pro-rata bonus shall be at least as favorable to Executive as the most favorable
performance criteria applicable for that year to any award to a named executive
officer of the Company, within the meaning of Section 402(a)(3) of Regulation
S-K.  Payment of this pro-rata bonus amount, if any, shall be made to Executive
within 45 days following the completion of the performance period in which
Executive’s termination of employment occurs.”


IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed
this 22 day of December, 2009.


Aetna Inc.


/s/ Elease E.
Wright                                                                
By:           Elease E. Wright
Title:         Sr. V.P. Human Resources


Executive


/s/ Mark T.
Bertolini                                                                           
Mark T. Bertolini
 
 


 
 

--------------------------------------------------------------------------------

 

